       Case 1:20-cv-01254-MN Document 5-49 Filed 10/02/20 Page 1 of 4 PageID #: 2406
                                  ENDORSEMENT# 11

       This endorsement, effective 12:01        am      August 28, 2017          forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.

       by        Illinois National Insurance Company
                                         REINSTATEMENT ADDENDUM
                                            (ONE REINSTATEMENT)

            1. Supplemental Declarations:

                 First Reinstated Limit of Liability:                                 $ 10,000,000

            2. Reinstatement of Limit: This policy shall provide one Reinstated Limit of Liability
               which shall be excess of this policy's Limit of Liability and amounts actually paid
               under all other insurance policies providing a limit of liability excess of this policy's
               Limit of Liability, and shall remain subject to the excess, DIC and other terms,
               conditions and limitations of this policy.
            3. Per Claim Sublimit of Liability: The aggregate limit of the Insurer's liability for all
               Loss under this policy in connection with any Claim or Pre-Claim Inquiry and all
               Related Matters thereto is $10,000,000, notwithstanding that Loss may be paid for
               such Claim or Pre-Claim Inquiry under the Limit of Liability and/or Reinstated Limit of
               Liability.
            4. As used in this Reinstatement Addendum:
               "Related Matter"    means all Claims and Pre-Claim Inquiries alleging, arising out of,
               based upon or        attributable to the same or related facts, Wrongful Acts,
               circumstances or    situations, or the same or related series of facts, Wrongful Acts,
               circumstances or    situations.




                                                                       AUTHORIZED REPRESENTATIVE
                                              © All rights reserved.
123315 (10/16)                            END 11
       Case 1:20-cv-01254-MN Document 5-49 Filed 10/02/20 Page 2 of 4 PageID #: 2407
                                  ENDORSEMENT# 12

       This endorsement, effective 12:01   am     August 28, 2017          forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.

       by        Illinois National Insurance Company
                                     DELETION OF ENDORSEMENT


       In consideration of the premium charged, it is hereby understood and agreed that the
       following endorsement is deleted in its entirety:

                Endorsement # 7:   DECLARATIONS AMENDED



       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                 AUTHORIZED REPRESENTATIVE
                                        © All rights reserved.
94406 (04/07)                        END 12
      Case 1:20-cv-01254-MN Document 5-49 Filed 10/02/20 Page 3 of 4 PageID #: 2408
                                 ENDORSEMENT# 13

      This endorsement, effective 12:01     am       August 28, 2017             forms a part of
      policy number 01-498-04-39
      issued to   AKORN, INC.

      by         Illinois National Insurance Company
                                        DECLARATIONS AMENDED
                     (REVISED ATTACHMENT POINT FOR CLAIMS FIRST MADE ON OR
                                      AFTER JUNE 1, 2015)

      In consideration of the premium charged, it is hereby understood and agreed that solely
      with respect to any Claim first made against an Insured Person on or after June 1, 2015,
      the Declarations are amended by deleting the Limit of Liability, Total Underlying Limits and
      SCHEDULE OF UNDERLYING COVERAGE in their entirety and replacing them with the
      following:


          Limit of Liability:                                               $10,000,000
          Total Underlying Limits:                                          $35,000,000
          RETENTIONS OF UNDERLYING POLICIES:
          XL SPECIALTY INSURANCE COMPANY (Primary)                          $2,500,000
                                  SCHEDULE OF UNDERLYING COVERAGE
  Notes            Underlying Insurer    Underlying Policy         Limits                 Policy Period
                                         Number

  Followed         XL Specialty          US00075683DO17A           $10,000,000            06/01/2017 to
  Policy           Insurance                                                              09/01/2019
                                                                   Primary
                   Company

                   Allied World          0307-5817                 $10,000,000 xs         06/01/2017 to
                   National Assurance
                                                                   $10,000,000            09/01/2019
                   Company
                   Endurance             DOX10007587102            $10,000,000 xs         06/01/2017 to
                   American Insurance
                                                                   $20,000,000            09/01/2019
                   Company
                   Illinois National     14980439                  $5,000,000 xs          06/01/2018 to
                   Insurance Company
                                                                   $30,000,000            09/01/2019




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                   AUTHORIZED REPRESENTATIVE
                                          © All rights reserved.
MNSCPT                                  END 13
          Case 1:20-cv-01254-MN Document 5-49 Filed 10/02/20 Page 4 of 4 PageID #: 2409

                                           ENDORSEMENT#     14


This endorsement, effective 12:01   am      August 28, 2017              forms a part of
policy number   01-498-04-39
issued to AKORN, INC.


by        Illinois National Insurance Company

                                         FORMS INDEX (AMENDED)
In consideration of the premium charged, it is hereby understood and agreed that the "Forms Index"
Endorsement is amended to include the following:
                        EDITION
FORM NUMBER              DATE                       FORM TITLE

123315                   10/16 REINSTATEMENT ADDENDUM
94406                    04/07 DELETION OF ENDORSEMENT
MNSCPT                            DECLARATIONS AMENDED
SYSLIB                   01/05 FORMS INDEX (AMENDED)

ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                    AUTHORIZED REPRESENTATIVE




                                             END 014
(1/ 05)                                       Page 1 of 1
